Exhibit 10.3

THE BLACKSTONE GROUP L.P.

SECOND AMENDED AND RESTATED BONUS DEFERRAL PLAN

Purpose

The Blackstone Group L.P. (“Blackstone”) initially adopted the Blackstone Group
L.P. Bonus Deferral Plan (the “Prior Plan”) as of December 17, 2007,
representing a deferred compensation plan for certain eligible employees and
senior managing directors of Blackstone and certain of its affiliates in order
to provide such individuals with pre-tax deferred incentive compensation awards
and thereby enhance the alignment of interests between such individuals and
Blackstone and its affiliates. Blackstone previously amended and restated the
Prior Plan, effective as of November 5, 2009, as the Amended and Restated
Blackstone Group L.P. Bonus Deferral Plan, and is hereby further amending and
restating the plan as this Second Amended and Restated Blackstone Group L.P.
Bonus Deferral Plan, effective as of December 14, 2010 (the “Plan”).

ARTICLE I.

DEFINITIONS

As used herein, the following terms have the meanings set forth below.

“Affiliated Employer” means, except as provided under Section 409A of the Code
and the regulations promulgated thereunder, any company or other entity that is
related to Blackstone (including Blackstone Administrative Services Partnership
L.P.) as a member of a controlled group of corporations in accordance with
Section 414(b) of the Code or as a trade or business under common control in
accordance with Section 414(c) of the Code.

“Annual Bonus” means the annual bonus awarded to a Participant with respect to a
given Fiscal Year under the applicable annual bonus plan, program, agreement or
other arrangement (as designated by the Plan Administrator in its sole
discretion); provided that a Participant’s Annual Bonus for purposes of this
Plan shall exclude any bonus or other amount, the payment of which has been
guaranteed or promised to the Participant at any time prior to the Annual Bonus
Notification Date pursuant to any agreement, plan, program or other arrangement
between the Participant and the Firm (a “Guaranteed Bonus”) unless the document
evidencing the Guaranteed Bonus expressly provides for the deferral of all or a
specified portion of such Guaranteed Bonus, in which case such deferral will
occur pursuant to the terms and conditions set forth in such document.
Notwithstanding the foregoing, if the Plan Administrator determines that the
deferral under the Plan of a Participant’s Guaranteed Bonus likely would result
in the imposition of tax or penalties under Section 409A of the Code, the
Participant’s Annual Bonus shall exclude such Guaranteed Bonus.

“Annual Bonus Notification Date” means the date on which the Firm notifies a
Participant of the amount of such Participant’s Annual Bonus (if any) for the
relevant Fiscal Year.

“BHP Units” means units, each of which consists of one partnership unit in each
of Blackstone Holdings I L.P., a Delaware limited partnership, Blackstone
Holdings II L.P., a



--------------------------------------------------------------------------------

Delaware limited partnership, Blackstone Holdings III L.P., a Québec société en
commandite, and Blackstone Holdings IV L.P., a Québec société en commandite.

“Board” means the board of directors of Blackstone Group Management L.L.C., a
Delaware limited liability company and the general partner of Blackstone.

“Bonus Deferral Amount” has the meaning set forth in Section 3.01(a).

“Bonus Deferral Unit” has the meaning set forth in Section 3.01(c).

“Cause,” with respect to a Participant, has the meaning set forth in the
Employment Agreement to which such Participant is a party.

“Change in Control” means, with respect to the Firm, a “Change in Control” as
defined under the Equity Incentive Plan, to the extent that such event also
constitutes a “change of control” within the meaning of Section 409A of the Code
and the regulations and Internal Revenue Service guidance promulgated
thereunder.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Units” means the publicly-traded common units representing limited
partnership interests of Blackstone which are available for issuance under the
Equity Incentive Plan.

“Competitive Business” has the meaning set forth in the Employment Agreement to
which such Participant is a party.

“Deferral Amount” has the meaning set forth in Section 3.01(b).

“Deferral Unit” has the meaning set forth in Section 3.01(c).

“Delivery Date” shall mean the date upon which Common Units (or, if applicable,
BHP Units, cash or other securities) are delivered with respect to any Deferral
Units, as set forth in Section 5.01.

“Disability” has the meaning as provided under Section 409A(a)(2)(C)(i) of the
Code.

“Employment” means (i) a Participant’s employment if the Participant is an
employee of Blackstone or any Affiliated Employer or (ii) a Participant’s
services as a senior managing director of Blackstone or any Affiliated Employer
if the Participant is a senior managing director.

“Employment Agreement” means, with respect to a Participant, the Contracting
Employment Agreement (including all schedules and exhibits thereto) or, with
respect to a Participant who is a senior managing director, the Senior Managing
Director Agreement (including all schedules and exhibits thereto), as
applicable, to which such Participant is a party.

 

2



--------------------------------------------------------------------------------

“Equity Incentive Plan” means The Blackstone Group L.P. 2007 Equity Incentive
Plan or such other plan as the Plan Administrator may designate in its sole
discretion.

“Fair Market Value” shall have the meaning given to such term in the Equity
Incentive Plan; provided that, with respect to a BHP Unit or other security, if
the fair market value of such BHP Unit or other security cannot reasonably be
determined pursuant to the foregoing definition, the Fair Market Value of such
BHP Unit or other security shall be the value thereof as determined pursuant to
a valuation made by the Plan Administrator in good faith and based upon a
reasonable valuation method.

“Firm” means Blackstone and each Participating Employer (individually or
collectively as the context requires).

“Fiscal Year” means the fiscal year of Blackstone.

“Investment Date” means the January 1 immediately following the Fiscal Year in
respect of which a Participant’s Annual Bonus is earned, which shall be the date
on which such Participant’s Bonus Deferral Amount and Premium Amount are deemed
invested in Common Units in accordance with Section 3.01(c).

“Participant” means a participant selected by the Plan Administrator in
accordance with Section 2.01 hereof.

“Participating Employer” means Blackstone and each Affiliated Employer (or
division or unit of an Affiliated Employer) that is designated as a
“Participating Employer” by the Plan Administrator and which adopts this Plan.

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust, joint venture or enterprise or a
governmental agency or political subdivision thereof.

“Plan Account” has the meaning given to such term in Section 3.01(c).

“Plan Administrator” means the Board or the committee or subcommittee thereof to
whom the Board delegates authority to administer the Plan, or such other person
or persons as the Board may appoint for such purpose from time to time.
Additionally, the Plan Administrator may delegate its authority under the Plan
to any employee or group of employees of Blackstone or an Affiliate Employer;
provided that such delegation is consistent with applicable law and guidelines
established by the Board from time to time.

“Premium Amount” has the meaning set forth in Section 3.01(b).

“Premium Unit” has the meaning set forth in Section 3.01(c).

“Retirement” means a Participant’s Separation from Service after (i) the
Participant has reached age sixty-five (65) and has at least five (5) full years
of service with the Firm or (ii) (A) the Participant’s age plus years of service
with the Firm totals at least sixty-five (65), (B) the Participant has reached
age fifty (50) and (C) the Participant has had a minimum of five

 

3



--------------------------------------------------------------------------------

(5) years of service; provided, however, that no Participant will be eligible
for Retirement prior to June 30, 2010.

“Separation from Service” means a Participant’s “separation from service” with
the Firm within the meaning of Section 409A of the Code and the regulations
thereunder.

“Vesting Date” has the meanings set forth in Sections 4.01(c), 6.01(f) and
6.01(g).

“Vesting Period” has the meaning set forth in Section 4.01(c).

“VWAP” means the 30-day volume weighted average trading price of a Common Unit
(as reported on the national exchange on which the Common Units are listed on
each such date) over the 30-day period (only counting trading days for Common
Units) immediately preceding the relevant measurement date.

ARTICLE II.

PLAN PARTICIPATION

Section 2.01. Plan Participation. Each Fiscal Year, prior to the Annual Bonus
Notification Date for such Fiscal Year but in no event later than
(a) December 21, 2007, with respect to Fiscal Year 2007 and (b) December 1 of
such Fiscal Year, with respect to all subsequent Fiscal Years, the Plan
Administrator, in its sole discretion, will select Participants from among the
employees and senior managing directors of the Participating Employers and will
notify such individuals that they have been selected to participate in the Plan
for such Fiscal Year. The Plan Administrator may, in its sole discretion,
establish different rules and/or sub-plans under the Plan with respect to
Participants based outside of the United States and Participants who are
employees of, or other service providers for, a “nonqualified entity” within the
meaning of Section 457A of the Code, in each case, in a manner intended to
address tax, administrative and securities law considerations with respect to
the Firm and such Participants. Such alternate rules and/or sub-plans may
include, without limitation, different treatment with respect to timing of
vesting and delivery of Common Units (or, if applicable, BHP Units, cash or
other securities) under the Plan and may be set forth in Schedules to be
attached hereto from time to time.

ARTICLE III.

DEFERRALS

Section 3.01. Bonus and Premium Award Deferrals.

(a) With respect to a given Fiscal Year commencing with the Fiscal Year ended
December 31, 2010, and for each Participant selected to participate in the Plan
in accordance with Section 2.01 hereof, a portion of the Annual Bonus (excluding
any portion thereof that is being separately deferred pursuant to this Plan or
any other agreement, plan, program or other arrangement between the Participant
and the Firm) for the Fiscal Year shall be deferred (his or her “Bonus Deferral
Amount”) in accordance with the following table:

 

4



--------------------------------------------------------------------------------

Portion of Annual Bonus

 

Marginal Deferral Rate
Applicable to Such Portion

 

Effective Deferral Rate for

Entire Annual Bonus*

$0 – 100,000

    0%   0%

$100,001 – 200,000

  15%   7.5%

$200,001 – 500,000

  20%   15%

$500,001 – 750,000

  25%   18.3%

$750,001 – 1,250,000

  35%   25.0%

$1,250,001 – 2,000,000

  40%   30.6%

$2,000,001 – 5,000,000

  45%   39.3%

$5,000,000 +

  50%       42.8%**

 

* Effective Deferral Rates are shown for illustrative purposes only and are
based on an Annual Bonus equal to the maximum amount in the range shown in the
far left column.

 

** Effective Deferral Rate of 42.8% is shown for illustrative purposes only and
is based on an Annual Bonus equal to $7,500,000.

Notwithstanding the foregoing: (i) if a Participant’s Annual Bonus includes a
Guaranteed Bonus, such Participant’s Bonus Deferral Amount shall be equal to
(x) the portion of the Guaranteed Bonus which the document evidencing the
Guaranteed Bonus states will be deferred, plus (y) a portion of the amount (if
any) by which the Participant’s Annual Bonus exceeds his or her Guaranteed
Bonus, determined pursuant to the table above and (ii) the Firm reserves the
right to change the method by which a Participant’s Bonus Deferral Amount will
be calculated with respect to any Annual Bonus by notifying the Participant in
writing in advance of the Annual Bonus Notification Date for such Annual Bonus.
Deferral of each Participant’s Bonus Deferral Amount for the relevant Fiscal
Year shall be automatic and mandatory and shall occur immediately prior to the
Investment Date for such Fiscal Year. The excess of the Participant’s Annual
Bonus for the relevant Fiscal Year over his or her Bonus Deferral Amount for
such Fiscal Year shall be paid to the Participant on such date and in the same
manner as such Participant’s Annual Bonus would have been paid to him or her if
he or she was not a Participant in the Plan with respect to such Fiscal Year.

(b) In addition, each Participant selected to participate in the Plan in
accordance with Section 2.01 hereof shall be granted an additional premium bonus
in the amount equal to twenty percent (20%) of such Participant’s Bonus Deferral
Amount (the “Premium Amount” and, together with such Participant’s Bonus
Deferral Amount, his or her “Deferral Amount”). Deferral of each Participant’s
Premium Amount for the relevant Fiscal Year shall be automatic and mandatory and
shall occur immediately prior to the Investment Date for such Fiscal Year.

(c) On the Investment Date, (i) the Participant’s entire Bonus Deferral Amount
corresponding to such Investment Date shall automatically and mandatorily be
notionally invested in the number of Common Units (the Participant’s “Bonus
Deferral Units”) that is equal to such Bonus Deferral Amount divided by the VWAP
of a Common Unit as of the corresponding Annual Bonus Notification Date, rounded
up to the nearest whole number and

 

5



--------------------------------------------------------------------------------

(ii) the Participant’s entire Premium Amount shall automatically and mandatorily
be notionally invested in the number of Common Units (the Participant’s “Premium
Units,” and together with the Bonus Deferral Units, his or her “Deferral Units”)
that is equal to such Premium Amount divided by the VWAP of a Common Unit as of
the corresponding Annual Bonus Notification Date, rounded up to the nearest
whole number. The Firm will keep on its books and records an account for each
Participant (his or her “Plan Account”), in which the Firm will record the
number of Deferral Units credited to such Participant.

ARTICLE IV.

VESTING

Section 4.01. Vesting.

(a) Bonus Deferral Units. Subject to Article VI, and except as otherwise
provided in Sections 6.01(f) and 6.01(g), one-third (1/3) of the Bonus Deferral
Units granted to a Participant in respect of a given Investment Date will vest
(but will only be deliverable pursuant to Article V) on the January 1 that
immediately follows the end of each of the first, second and third Fiscal Years
after the Fiscal Year to which the relevant Annual Bonus relates, subject to the
Participant remaining continuously Employed with the Firm through the applicable
Vesting Date. For the avoidance of doubt, Bonus Deferral Units shall not be
eligible for partial-year vesting.

(b) Premium Units. Subject to Article VI, the Premium Units granted to a
Participant in respect of a given Investment Date will vest (but will only be
deliverable pursuant to Article V) on the January 1 that immediately follows the
end of the third Fiscal Year after the Fiscal Year to which the relevant Annual
Bonus relates, subject to the Participant remaining continuously Employed with
the Firm through such Vesting Date.

(c) Vesting Date; Vesting Period. For purposes of this Plan, and except as
otherwise provided in Sections 6.01(f) and 6.01(g), the date upon which all or a
portion of a Participant’s Bonus Deferral Units or Premium Units vest in
accordance with the provisions of this Section 4.01 shall be referred to as the
“Vesting Date” for such Deferral Units. The period between the Investment Date
in respect of which a Deferral Unit is granted and the Vesting Date on which
such Deferral Unit vests in accordance with the provisions hereof shall be
referred to as the “Vesting Period.”

ARTICLE V.

DELIVERY OF UNITS

Section 5.01. Delivery Generally. The Common Units (or, if applicable, BHP
Units, cash or other securities) underlying the Deferral Units shall generally
be delivered to Participants on a date intended to coincide with a date upon
which the underlying Common Units (or, if applicable, BHP Units or other
securities) may next be traded or converted by the Participant (subject to
further restrictions due to Firm policies in place at such time) as set forth
below:

(a) Window Period for Delivery of Deferral Units. The “Delivery Date” for each
Deferral Unit shall be a date selected by the Plan Administrator which falls
between the

 

6



--------------------------------------------------------------------------------

first February 10 and March 10 following the Vesting Date applicable to such
Bonus Deferral Unit or Premium Unit.

(b) Form of Delivery. On the applicable Delivery Date, or as soon as reasonably
practicable after such Delivery Date (but in no event more than ten
(10) business days after such Delivery Date), the Firm shall issue to the
Participant, in full settlement of the Firm’s obligations with respect to the
deliverable portion of the Participant’s Deferral Units, the number of Common
Units subject to such Deferral Units (or, at the Plan Administrator’s sole
discretion, which will likely be only in rare occasions, an amount in cash equal
to the VWAP of such number of Common Units as of the date of such payment).
Notwithstanding the foregoing, if the Plan Administrator determines, in its sole
discretion, that the issuance of Common Units may raise tax, securities law or
administrative concerns to the Firm or the Participant, then distributions to
such Participant hereunder shall not be made in Common Units but instead (in the
Plan Administrator’s sole discretion, which will likely be only in rare
occasions), may be made in BHP Units or other securities, as determined by the
Plan Administrator.

Section 5.02. Issuance of Units. The issuance of any Common Units (or, if
applicable, BHP Units) to a Participant pursuant to the Plan shall be
effectuated by recording the Participant’s ownership of such Common Units (or,
if applicable, BHP Units) in a book-entry or similar system utilized by the Firm
as soon as practicable following the Delivery Date applicable thereto. Any
Common Units (or, if applicable, BHP Units) issued to a Participant hereunder
will be held in an account administered by the Firm’s equity plan administrator
or such other account as the Plan Administrator may determine in its discretion.
No Participant shall have any rights as an owner with respect to any Common
Units (or, if applicable, BHP Units) under the Plan prior to the date on which
the Participant becomes entitled to delivery of such Common Units (or, if
applicable, BHP Units) in accordance with Section 5.01. The Plan Administrator
may, in its sole discretion, cause the Firm to defer the delivery of any Common
Units (or, if applicable, BHP Units, cash or other securities) pursuant to this
Plan as the Plan Administrator deems necessary to ensure compliance under
federal or state securities laws or to avoid adverse tax or other consequences
to the Firm or the Participant.

Section 5.03. Taxes and Withholding. As a condition to any payment or
distribution pursuant to this Plan, the Firm may require a Participant to pay
such sum to the Firm as may be necessary to discharge the Firm’s obligations
with respect to any taxes, assessments or other governmental charges, whether of
the United States or any other jurisdiction, which the Firm reasonably expects
will be imposed as a result of such payment or distribution. In the discretion
of the Firm, the Firm may deduct or withhold such sum from such payment or
distribution (including by deduction or withholding of Common Units (or, if
applicable, BHP Units or other securities), provided that the amount the Firm
deducts or withholds shall not (unless otherwise determined by the Plan
Administrator) exceed the Firm’s minimum statutory withholding obligations.
Alternatively, the Firm may elect to satisfy the tax withholding obligations by
advancing and remitting its own funds on behalf of the Participant to the
applicable tax authorities, in which case the Participant shall be required to
repay such amounts to the Firm within 5 days of such remittance, together with
interest thereon based on the Firm’s cost of funds as determined by Blackstone
Treasury from time to time. As of November 5, 2009, this rate will equal the
“prime rate” (as published in the Wall Street Journal) for JPMorgan Chase (or
any successor) plus 500 basis points (or a comparable rate as determined by the
Partnership

 

7



--------------------------------------------------------------------------------

or such Affiliate). In the event that the Firm plans to advance a tax
withholding remittance on behalf of the Participant as described in the
preceding sentence, the Firm shall provide the Participant with reasonable
advance notice to permit the Participant to remit the required funds in cash to
the Firm prior to the required withholding date and thereby avoid the need to
have the Firm advance its own funds to the tax authorities

Section 5.04. Liability for Payment. Each Participating Employer shall be liable
for the amount of any distribution or payment owed to a Participant pursuant to
Section 5.01 who is Employed by such Participating Employer during the relevant
Vesting Period; provided, however, that in the event that a Participant is
Employed by more than one Participating Employer during the relevant Vesting
Period, each Participating Employer shall be liable for its allocable portion of
such distribution or payment.

ARTICLE VI.

TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL

Section 6.01. Termination of Employment. In the event that a Participant’s
Employment with the Firm is terminated, or a Change in Control occurs, in either
case prior to the Vesting Date or Delivery Date that would otherwise apply to
any of such Participant’s Bonus Deferral Units and/or Premium Units, vesting and
delivery (if any) of such Deferral Units shall be governed by this Section 6.01.

(a) Termination by the Firm For Cause. Upon termination of a Participant’s
Employment by the Firm for Cause, such Participant’s Deferral Units (vested and
unvested) shall be forfeited without any payment.

(b) Termination by the Firm Without Cause. Upon termination of a Participant’s
Employment with the Firm without Cause, (i) such Participant’s unvested Premium
Units shall be forfeited without any payment, (ii) such Participant’s unvested
Bonus Deferral Units shall continue to vest in accordance with Article IV, and
shall continue to be delivered to the Participant in accordance with Article V,
as though the Participant remained continuously Employed with the Firm through
the end of the Vesting Period applicable to each such Bonus Deferral Unit and
(iii) such Participant’s Bonus Deferral Units and, to the extent vested, Premium
Units shall continue to be delivered to the Participant in accordance with
Article V; provided that, subject to the remainder of this Section 6.01(b), if,
following a termination of his or her Employment with the Firm as described in
this Section 6.01(b), such Participant breaches any applicable provision of the
Employment Agreement to which the Participant is a party, such Participant’s
Deferral Units which remain undelivered as of the date of such violation, as
determined by the Plan Administrator in its sole discretion, will be forfeited
without payment. Notwithstanding anything to the contrary herein, following a
termination of the Participant’s Employment with the Firm without Cause, the
Plan Administrator, in its discretion, may elect to waive, solely for purposes
of this Section 6.01(b), any of the provisions set forth in the Employment
Agreement by notifying the Participant of such waiver in writing, in which case
the forfeiture provision set forth in the immediately preceding sentence shall
continue to apply in the event of any breach by the Participant of any provision
of such agreement other than the provision(s) waived by the Plan Administrator
in accordance with this sentence. For the avoidance of doubt, absent an election
by the Plan Administrator to waive any provision of the

 

8



--------------------------------------------------------------------------------

Employment Agreement for purposes of this Section 6.01(b) as described in the
preceding sentence, following a termination of the Participant’s Employment with
the Firm without Cause, the Participant shall be bound by such provision in
accordance with the terms and conditions thereof for all purposes hereunder.

(c) Resignation. In the event that a Participant resigns from the Firm, (i) such
Participant’s unvested Premium Units shall be forfeited without any payment,
(ii) such Participant’s unvested Bonus Deferral Units shall continue to vest in
accordance with Article IV, and shall continue to be delivered to the
Participant in accordance with Article V, as though the Participant remained
continuously Employed with the Firm through the end of the Vesting Period
applicable to each such Bonus Deferral Unit and (iii) such Participant’s Bonus
Deferral Units and, to the extent vested, Premium Units shall continue to be
delivered to the Participant in accordance with Article V; provided that if,
following a termination of his or her Employment with the Firm as described in
this Section 6.01(c), such Participant (A) provides services for or otherwise
becomes affiliated with a Competitive Business (as determined by the Plan
Administrator in its sole discretion) or (B) breaches any applicable provision
of the Employment Agreement to which the Participant is a party, such
Participant’s Deferral Units which remain undelivered as of the date of such
action or violation (as applicable), as determined by the Plan Administrator in
its sole discretion, will be forfeited without payment.

(d) Retirement. In the event of a Participant’s Retirement from the Firm,
(i) fifty percent (50%) of such Participant’s then unvested Premium Units and
all of such Participant’s unvested Bonus Deferral Units shall continue to vest
in accordance with Article IV, and shall continue to be delivered to the
Participant in accordance with Article V, as though the Participant remained
continuously Employed with the Firm through the end of the Vesting Period
applicable to each such Deferral Unit and (ii) such Participant’s Bonus Deferral
Units and, to the extent vested (either prior to Retirement or after the
application of clause (i) of this paragraph), Premium Units shall continue to be
delivered to the Participant in accordance with Article V; provided that if,
following a termination of his or her Employment with the Firm as described in
this Section 6.01(d), such Participant breaches any applicable provision of the
Employment Agreement to which the Participant is a party, such Participant’s
Deferral Units which remain undelivered as of the date of such violation, as
determined by the Plan Administrator in its sole discretion, will be forfeited
without payment.

(e) Disability. In the event that a Participant’s Employment with the Firm is
terminated due to the Participant’s Disability, such Participant’s Premium Units
and Bonus Deferral Units shall continue to vest in accordance with Article IV,
and shall continue to be delivered to the Participant in accordance with Article
V, as though the Participant remained continuously Employed with the Firm
through the end of the Vesting Period applicable to each such Deferral Unit;
provided that if, following a termination of his or her Employment with the Firm
as described in this Section 6.01(e), such Participant breaches any applicable
provision of the Employment Agreement to which the Participant is a party, such
Participant’s Deferral Units which remain undelivered as of the date of such
violation, as determined by the Plan Administrator in its sole discretion, will
be forfeited without payment.

(f) Death. In the event of a Participant’s death during his or her Employment
with the Firm, or during the period following termination of Employment in which
his or her

 

9



--------------------------------------------------------------------------------

Deferral Units remain subject to vesting pursuant to this Section 6.01, such
Participant’s Premium Units (if any) and any of such Participant’s Bonus
Deferral Units which remain unvested as of (and have not been forfeited prior
to) the date of the Participant’s death shall immediately vest and, together
with any previously vested but undelivered Deferral Units, become deliverable to
the Participant’s estate as of the date of the Participant’s death (in which
case, the date of the Participant’s death shall be referred to as the “Vesting
Date” for such Deferral Units).

(g) Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control, such Participant’s Premium Units and any of such
Participant’s Bonus Deferral Units which remain unvested as of the date of such
Change in Control shall immediately vest and become deliverable as of the date
of such Change in Control (in which case, the date of such Change in Control
shall be referred to as the “Vesting Date” for such Deferral Units).

(h) Section 409A; Separation from Service. References in this Section 6.01 to a
Participant’s termination of Employment shall refer to the date upon which the
Participant has a Separation from Service.

Section 6.02. Nontransferability. No benefit under the Plan shall be subject in
any manner to alienation, sale, transfer, assignment, pledge or encumbrance,
other than by will or the laws of descent and distribution. Any attempt to
violate the foregoing prohibition shall be void; provided, however, that a
Participant may transfer or assign any vested interest hereunder in connection
with estate planning and administration with the express written consent of the
Plan Administrator.

ARTICLE VII.

ADMINISTRATION

Section 7.01. Plan Administrator. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have discretionary authority to
interpret the Plan, to make all legal and factual determinations and to
determine all questions arising in the administration of the Plan, including
without limitation the reconciliation of any inconsistent provisions, the
resolution of ambiguities, the correction of any defects, and the supplying of
omissions. Each interpretation, determination or other action made or taken
pursuant to the Plan by the Plan Administrator shall be final and binding on all
persons.

Section 7.02. Indemnification. The Plan Administrator shall not be liable to any
Participant for any action or determination. The Plan Administrator shall be
indemnified by the Firm against any liabilities, costs, and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by him or her as a
result of actions taken or not taken in connection with the Plan.

ARTICLE VIII.

AMENDMENTS AND TERMINATION

Section 8.01. Modification; Termination. The Plan Administrator may alter,
amend, modify, suspend or terminate the Plan at any time in its sole discretion,
to the extent

 

10



--------------------------------------------------------------------------------

permitted by Section 409A of the Code. No further deferrals will occur under the
Plan after the effective date of any such suspension or termination. Following
any such termination, the Participants’ Deferral Units will continue to vest and
be delivered, or be forfeited, as otherwise provided herein. Notwithstanding the
foregoing, no alteration, amendment or modification of the Plan shall adversely
affect the rights of the Participant in any amounts or units accrued by or
credited to such Participant prior to such action without the Participant’s
written consent unless the Plan Administrator determines, in its sole
discretion, that such alternation, modification or amendment is necessary for
the Plan to comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder.

Section 8.02. Required Delay. Notwithstanding any provision to the contrary, if
pursuant to the provisions of Section 409A of the Code any distribution or
payment is required to be delayed as a result of a Participant being deemed to
be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then any such distributions or payments under
the Plan shall not be made or provided prior to the earlier of (A) the
expiration of the six month period measured from the date of the Participant’s
Separation from Service or (B) the date of the Participant’s death. Upon the
expiration of such period, or the date of such Participant’s death, as
applicable, all distributions or payments under the Plan delayed pursuant to
this Section 8.02 shall be delivered or paid to the Participant (or the
Participant’s estate, as applicable) in a lump sum, and any remaining
distributions or payments due under the Plan shall be paid or delivered in
accordance with the normal Delivery Dates specified for such distributions or
payments herein.

ARTICLE IX.

GENERAL PROVISIONS

Section 9.01. Unfunded Status of the Plan. The Plan is unfunded. A Participant’s
rights under the Plan (if any) shall represent at all times an unfunded and
unsecured contractual obligation of each Participating Employer that Employed
Participant during the Vesting Periods and through the Delivery Dates applicable
to such Participant’s Deferral Units. Each Participant and his or her estate
and/or beneficiaries (if any) will be unsecured creditors of each Participating
Employer with which such Participant is or was Employed with respect to any
obligations owed to such Participant, estate and/or beneficiaries under the
Plan. Amounts deliverable or payable under the Plan will be satisfied solely out
of the general assets of the applicable Participating Employer subject to the
claims of its creditors. None of a Participant, his or her estate, his or her
beneficiaries (if any) nor any other person shall have any right to receive any
payment or distribution under the Plan except as, and to the extent, expressly
provided in the Plan. No Participating Employer will segregate any funds or
assets to provide for any payment or distribution under the Plan or issue any
notes or security for any such distribution or payment. Any reserve or other
asset that a Participating Employer may establish or acquire to assure itself of
the funds to provide distributions or payments required under the Plan shall not
serve in any way as security to any Participant or the estate or beneficiary of
a Participant for the performance of the Participating Employer under the Plan.

Section 9.02. No Right to Continued Employment. Neither the Plan nor any action
taken or omitted to be taken pursuant to or in connection with the Plan shall be
deemed to (i) create or confer on a Participant any right to be retained in the
employ of the Firm,

 

11



--------------------------------------------------------------------------------

(ii) interfere with or to limit in any way the Firm’s right to terminate the
Employment of a Participant at any time, (iii) confer on a Participant any right
or entitlement to compensation in any specific amount for any future Fiscal Year
or (iv) affect, supersede, amend or change the Employment Agreement (or any
other agreement between the Participant and the Firm). In addition, selection of
an individual as a Participant for a given Fiscal Year shall not be deemed to
create or confer on the Participant any right to participate in the Plan, or in
any similar plan or program that may be established by the Firm, in respect of
any future Fiscal Year.

Section 9.03. No Unitholder or Ownership Rights Prior to Delivery of Units.
Participants shall not have voting, dividend, cash distribution or any other
rights as a holder of Common Units (or, if applicable, BHP Units) until the
issuance or transfer thereof to the Participant. For the avoidance of doubt,
Deferral Units (i.e., Bonus Deferral Units and/or Premium Units) represent an
unfunded and unsecured right to receive Common Units (or, if applicable, BHP
Units, cash or other securities) on an applicable Delivery Date and, until such
Delivery Date, the Participant shall have no ownership rights with respect to
the Common Units, BHP Units, cash or other securities underlying such Deferral
Units.

Section 9.04. Right to Offset. The Firm shall have the right to deduct from
amounts owed to a Participant under the Plan the amount of any deficit, debt or
other liability or obligation of any kind which the Participant may at that time
have with respect to the Firm; provided, however, that no such right to deduct
or offset shall arise or otherwise be deemed to arise until the date upon which
Common Units (or, if applicable, BHP Units, cash or other securities) are
deliverable or payable hereunder and any such deduction or offset shall be
implemented in a manner intended to avoid subjecting the Participant to
additional taxation under Section 409A of the Code.

Section 9.05. Successors. The obligations of the Firm under this Plan shall be
binding upon the successors of the Firm.

Section 9.06. Governing Law. The Plan shall be subject to and construed in
accordance with the laws of the State of New York.

Section 9.07. Arbitration; Venue. Any dispute, controversy or claim between any
Participant and the Firm arising out of or concerning the provisions of this
Plan shall be finally resolved in accordance with the arbitration provisions
(and the jurisdiction, venue and similar provisions related thereto) of the
Employment Agreement to which such Participant is a party.

Section 9.08. Construction. The headings in this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of any
provision hereof. Use of one gender includes the other, and the singular and
plural include each other.

 

12